Citation Nr: 0500668	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
torn medial cartilage and cruciate ligament tear of the left 
knee, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee with limitation of motion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to April 1969, 
with service in the Army National Guard of Mississippi from 
July 1978 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  

At his January 2004 Travel Board hearing, the veteran 
asserted that his right leg was becoming weaker due to his 
left knee disorder.  As the RO has not addressed the issue of 
entitlement to service connection for a right leg disorder, 
claimed as secondary to service-connected left knee, that 
issue is referred to the RO for appropriate action. 


FINDING OF FACT

The veteran's left knee disorder is manifested by not more 
than moderate recurrent subluxation or lateral instability, 
flexion to 100 degrees or more and normal extension of the 
joint.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for post-operative torn medial cartilage and cruciate 
ligament tear of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2003).

2.  The schedular criteria for a rating in excess of 10 
percent for traumatic arthritis of the left knee with 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA, which applies 
to VA claim processing procedures, eliminated the former 
statutory requirement that claims be well grounded.  Cf.  38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a May 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a June 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claims had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In a March 2002 letter, prior to the initial adjudication of 
the veteran's claims, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the veteran's April 2003 and January 2004 
hearings, and VA outpatient treatment and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2003).  In addition, a disability rating may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2003).  Finally, in cases where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran is currently assigned a 20 percent disability 
rating for post-operative torn medial cartilage and cruciate 
ligament tear of the left knee under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  He is also assigned a 
10 percent disability rating for traumatic arthritis of the 
left knee with limitation of motion under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  He contends 
that his left knee disabilities are more disabling than 
currently evaluated and he has appealed for increased 
ratings.

Under Diagnostic Code 5257, the schedular criteria provide a 
20 percent disability rating for recurrent subluxation or 
lateral instability with moderate impairment.  A 30 percent 
disability rating is provided for severe impairment.  See 38 
C.F.R. § 4.71a (2003).  Other diagnostic codes related to 
knee disorders are Diagnostic Code 5256 (ankylosis), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), and Diagnostic Codes 5260 and 5261 (limitation of 
motion).  See 38 C.F.R. § 4.71a (2003).  

Under Diagnostic Code 5260, a 10 percent disability rating is 
assigned for flexion limited to 45 degrees.  A 20 percent 
disability rating is warranted for flexion limited to 30 
degrees, and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2003).  
Under Diagnostic Code 5261, a 10 percent disability rating is 
assigned for extension limited to 10 degrees.  A 20 percent 
disability rating is warranted for extension  limited to 15 
degrees, and a 30 percent disability rating is assigned for 
extension limited to 30 degrees.  Finally, a 40 percent 
disability rating is assigned for extension limited to 30 
degrees, and a 50 percent disability rating is assigned for 
extension limited to 45 degrees.  Id. 

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved (Diagnostic Code 
5260 and 5261).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of 
limitation of motion, and when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent disability rating will be assigned.  Id.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition 
under the rating code.  Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  However, pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2003).

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
Accordingly, in this case, the veteran has been assigned 
separate ratings for instability and for limitation of range 
of motion associated with arthritis in the same joint.  When 
a knee disorder is already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97

When radiological findings of arthritis are present, a 
veteran whose knee disability is evaluated under Diagnostic 
Codes 5257 or 5259, is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  VAOPGCPREC 9-98 
(1998).

Further, in VAOPGCPREC 9-04, General Counsel determined that 
separate disability ratings could be assigned under 
Diagnostic Codes 5260 and 5261 for disability of the same 
joint.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion also requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2003) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45 (2003).

In this case, during VA outpatient treatment in January 2002, 
the veteran's left knee was unstable and painful medially.  
He stated that it was a problem to descend stairs and felt 
like his femur was going to "jump over the knee."  At a 
February 2002 VA examination, the veteran reported popping 
and instability when descending stairs.  He said that he wore 
a brace for stability.  On examination, slight swelling with 
tenderness to the medial aspect of the knee joint was 
observed.  The knee was also unstable laterally.  Range of 
motion testing revealed extension of the knee to 0 degrees 
and flexion to 100 degrees.  The veteran was diagnosed with 
degenerative joint disease with arthritic changes.  The 
examiner opined that the veteran had a chronic left knee 
disorder that was not amenable to therapy other than the use 
of an external brace.  He further reported that it would be 
difficult to state under any acute exacerbations, the further 
limitations of fatigability or range of motion than what was 
described by the veteran.  

During VA outpatient treatment in March 2002, the veteran 
complained of knee pain and instability but stated that he 
lived with the pain "fairly well."  He reported that since 
he was retired and not on his feet all day, he was not 
limited very much by the knee pain.  On examination, the 
veteran had full range of motion, though he showed some 
laxity of the lateral collateral ligament.  He was diagnosed 
with degenerative joint disease.  During treatment in 
September 2002, the veteran reported that he was able to walk 
one mile and stand for 5 to 10 minutes on his knee.  He 
acknowledged some buckling and catching of his knee, but 
denied any episodes of falling.  

On an April 2003 VA examination, the veteran complained of 
daily pain in his left knee and reported difficulty 
descending stairs.  He stated that he could walk up to two 
blocks on level ground, ride a stationary bicycle, and bowl 
once per week.  On examination, he exhibited full extension 
and flexion to 130 degrees with pain at the extreme of 
flexion.  It was noted that he had moderate quadriceps 
atrophy with mild retropatellar crepitation, but no patellar 
instability.  The examiner could also detect no significant 
rotary instability.  The veteran was ultimately diagnosed 
with moderate arthritis of the left knee; status post partial 
lateral meniscectomy, and chronic anterior cruciate ligament 
insufficiency.  The examiner opined that he found no evidence 
of incoordination.  He indicated that the veteran had some 
weakness and fatigability, as evidenced by quadriceps 
atrophy, but exhibited no loss of motion due to weakness, or 
fatigability.  

The diagnoses, all pertinent to the left knee, were moderate 
osteoarthritis, status post partial lateral meniscectomy and 
chronic anterior cruciate ligament insufficiency.  The 
examiner noted that all abnormal finding as been reported.  
He was unable to estimate additional functional loss during 
flare-ups.  

At the January 2004 hearing before the Board, the veteran 
testified that he was retired but did work answering the 
telephone and running an office for his son.  He indicated 
that he sat at work most of the time.  

Applying the relevant rating criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a rating in excess of 20 percent for post-
operative torn medial cartilage and cruciate ligament tear of 
the left knee.  A rating in excess of 20 percent is not 
warranted under Diagnostic Code 5257, the currently assigned 
code, because the veteran's left knee disability is not shown 
to be manifested by "severe" recurrent subluxation or 
lateral instability.  Although it was noted that the veteran 
complained of instability and some popping, most recently 
described diagnostically as chronic anterior cruciate 
ligament insufficiency, there is no indication that such 
instability was severe, even through 2002 when use of an 
external brace was reported because the joint was not 
amenable to other therapy.  

Essentially, the record does not demonstrate that the 
veteran's service-connected left knee disability from lateral 
instability or subluxation is more than moderate in degree or 
could reasonably be characterized most closely as severe in 
degree.  In March 2002, for example, the veteran reported 
that he lived with the left knee pain and instability 
"fairly well" and was not limited very much by left knee 
pain because he was retired and not on his feet all day.  At 
that time, he reportedly had "some" laxity of the lateral 
collateral ligament.  In September 2002, the veteran said 
that he was able to walk one mild and stand for 5 to 10 
minutes on his knee.  He stated that while his knee buckled 
and caught sometimes, he denied episodes of falling.  
Finally, in April 2003, the VA examiner could detect no 
patellar instability or significant rotary instability.  The 
disability was medically described in April 2003 as 
demonstrating "moderate" muscular atrophy and "mild" 
retropatellar crepitation.  As such, the Board finds that the 
requirement for a higher evaluation under the provisions of 
Diagnostic Code 5257, a 30 percent rating for severe 
instability, is not warranted. 

An increased disability rating is also not warranted for the 
veteran's left knee post-operative torn medial cartilage and 
cruciate ligament tear of the left knee under Diagnostic 
Codes 5260, 5261, 5256, or 5262.  The record contains no 
evidence that the veteran has ankylosis of the knee or 
impairment of the tibia and fibula.  In addition, range of 
motion testing showed full extension and flexion to 100 
degrees in February 2002, and to 130 degrees in April 2003.  

With regard to Diagnostic Codes 5260 and 5261, the Board has 
also considered whether the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2003) would afford the veteran a higher 
evaluation.  The Board finds, however, that the medical and 
other evidence of record does not support an increased 
evaluation for the disability with consideration of those 
provisions.  (DeLuca considerations do not apply to 
disabilities rated under Diagnostic Code 5257.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996) (where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply)).  

As to the diagnostic codes that contemplate limitation of 
motion of the leg, the Board notes that the recent VA 
examination reports uniformly show full or normal extension 
of the knee and limitation of flexion only after 100 degrees.  
In April 2003 it was noted that the veteran exhibited no 
incoordination or loss of motion due to weakness, or 
fatigability despite some weakness and fatigability as 
demonstrated by the quadriceps atrophy.  On the recent VA 
compensation examinations, the examiners were unable to 
estimate any further functional limitations due to acute 
exacerbations.  Thus, a higher evaluation is not warranted 
with consideration of the DeLuca guidance.  

Finally, the Board has considered whether the veteran's left 
knee traumatic arthritis with limitation of motion warrants a 
rating in excess of 10 percent.  However, as noted above, the 
veteran's limitation of motion does not meet the schedular 
criteria for a compensable evaluation under Diagnostic Codes 
5260 or 5261 based on loss of range of motion.  As such, a 
rating in excess of 10 percent is not warranted.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98. 

In summary, for the reasons and bases discussed, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claims of entitlement to increased ratings for 
post-operative torn medial cartilage and cruciate ligament 
tear of the left knee and traumatic arthritis of the left 
knee with limitation of motion is denied.  The Board 
concludes that the veteran's left knee disabilities have been 
appropriately rated within the usual scheduler standards at 
20 percent disabling and 10 percent disabling, respectively.  
The benefit sought on appeal is accordingly denied.  The 
veteran, of course, is free to reopen his claim with the RO 
at any time.  


ORDER

Entitlement to a rating in excess of 20 percent for post-
operative torn medial cartilage and cruciate ligament tear of 
the left knee is denied.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee with limitation of motion is 
denied. 



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


